543 So. 2d 467 (1989)
WOODRUFF & SONS, INC., a Foreign Corporation, and St. Paul Fire and Marine Insurance Company, a Foreign Corporation, Appellants/Cross-Appellees,
v.
PARY, INC., a Florida Corporation, Appellee/Cross-Appellant.
No. 88-02574.
District Court of Appeal of Florida, Second District.
May 26, 1989.
Hugh E. Reams and David A. Thompson of Goldner, Reams, Marger, Davis, Piper & Bartlett, St. Petersburg, for appellants/cross-appellees.
David E. Gurley and Anthony J. Abate of Abel, Band, Brown, Russell & Collier, Sarasota, for appellee/cross-appellant.
DANAHY, Judge.
The appellants challenge the amount of attorneys' fees awarded to the appellee in a final judgment awarding attorneys' fees, costs and prejudgment interest; by cross-appeal the appellee challenges the failure of the trial judge to allow as costs the fee of the appellee's expert witness representing time expended in preparation for trial.
Although we do not conclude that the record establishes reversible error in the *468 amount of the fees awarded, the trial judge failed to include in the judgment specific findings as to hourly rate, the number of hours reasonably expended, and the appropriateness of reduction or enhancement factors as required by Florida Patient's Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985).
However, it does appear from the record that the trial judge did consider the factors which are required to be considered in the fixing of reasonable attorneys' fees. Therefore, we reverse and remand only for the entry of an amended judgment containing the findings required by Rowe. See De Loach v. Westman, 506 So. 2d 1142 (Fla. 2d DCA 1987).
We find no merit in the cross-appeal and affirm as to that issue.
RYDER, A.C.J., and HALL, JJ., concur.